                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

LOUIS WILLINGHAM, SR.,            )
                                  )
          Plaintiff,              )
                                  )
     v.                           )                      CV 119-045
                                  )
UNITED STATES OF AMERICA and      )
CROWDER STEWART, LLP,             )
                                  )
          Defendants.             )
                             _________

                                         ORDER
                                         _________

       On May 17, 2019, the Court issued a Report and Recommendation (“R&R”)

recommending dismissal of Plaintiff’s complaint without prejudice for failure to pay the

filing fee. (Doc. no. 7.) Plaintiff has now submitted the $400.00 filing fee. Accordingly, the

Court VACATES the May 17th Report and Recommendation. (Id.)

       Because Plaintiff paid the $400.00 filing fee in the above-captioned case and is

proceeding pro se, the Court will provide Plaintiff with some basic instructions regarding the

development and progression of this case.

       Initially, Plaintiff is responsible for serving Defendants.       Because it is not

immediately apparent whether Plaintiff intends to sue Crowder Stewart, LLP, as a

partnership or if he is intending to sue Ken Crowder and David Stewart, partners of Crowder

Stewart, LLP, as individual defendants, (see doc. no. 1, pp. 2-5), the Court will provide
instructions on three types of service.1 In order to properly request individual defendants

waive personal service, Plaintiff must

       (1)     obtain from the Clerk of Court an appropriate number of copies of

               (a)      the notice of lawsuit and request to waive service of summons form,
                        and

               (b)      the waiver of service of summons form;

       (2)     complete both forms; and

       (3)     mail the completed notice form, along with a copy of the file-stamped
               complaint and two waiver forms, to Defendant by first class mail, with
               a prepaid means for returning the waiver form, and request that
               Defendant waive formal service of the summons.

Fed. R. Civ. P. 4(d).

       Individuals, corporations, partnerships, and associations have a duty to avoid

unnecessary expenses of serving the summons, and a defendant who fails to sign and return a

waiver without good cause must bear the expenses incurred in making personal service. Fed.

R. Civ. P. 4(d)(1) & (2). A defendant whose return of the waiver is timely does not have to

answer the complaint until sixty days after the date Plaintiff mails the request for waiver.

Fed. R. Civ. P. 4(d)(3). However, should a defendant choose not to waive personal service

of the summons and complaint, Plaintiff is still responsible for properly effecting personal

service. Fed. R. Civ. P. 4(c), (e) & (h).

       For agencies, corporations, officers, or employees of the United States subject to

service under Fed. R. Civ. P. 4(i), Plaintiffs must first obtain from the Clerk of Court an


       1
         In an effort to ensure that Plaintiff has sufficient information to determine exactly which
method of service may be appropriate for each Defendant, the Court INSTRUCTS the CLERK
to attach a copy of Fed. R. Civ. P. 4, including the appended forms, to Plaintiff’s service copy of
this Order.


                                                 2
appropriate summons for each defendant and deliver a copy of the summons and the original

complaint, via registered or certified mail, to (1) the civil process clerk at the office of the

United States Attorney for the Southern District of Georgia; (2) the Attorney General of the

United States, Washington, D.C.; and (3) the officer or agency being sued.2 Fed. R. Civ. P.

4(i)(1). Plaintiffs must serve Defendants within ninety days from the date their complaint

was filed, and failure to do so may result in the dismissal of Defendants or the entire case.

Fed. R. Civ. P. 4(m).

                IT IS ORDERED that Plaintiff shall serve upon Defendants, or upon their

attorney if appearance has been entered by counsel, a copy of every further pleading or other

document submitted to the Court. Plaintiff shall include with the papers to be filed a certificate

stating the date a true and correct copy of any document was mailed to Defendants or their

counsel. Fed. R. Civ. P. 5; Loc. R. 5.1. Every pleading shall contain a caption setting forth the

name of the court, the title of the action, and the file number. Fed. R. Civ. P. 10(a). Any paper

received by a District Judge or Magistrate Judge that has not been properly filed with the Clerk

of Court or that fails to include a caption or certificate of service will be returned.

        It is Plaintiff’s duty to cooperate fully in any discovery that may be initiated by

Defendants. Upon being given at least five days’ notice of the scheduled deposition date,

Plaintiff shall appear and permit his deposition to be taken and shall answer, under oath and

solemn affirmation, any question that seeks information relevant to the subject matter of the

pending action. Failing to answer questions at the deposition or giving evasive or incomplete


        2
         There are distinctions between service on the United States, service on an agency or
corporation of the United States, and service on an officer or employee of the United States sued
in an individual capacity. Fed. R. Civ. P. 4(i)(1)-(3). It is Plaintiff’s responsibility to determine
which method of service under Rule 4 is appropriate.

                                                   3
responses to questions will not be tolerated and may subject Plaintiff to severe sanctions,

including dismissal of this case. Defendants shall ensure that Plaintiff’s deposition and any other

depositions in the case are taken within the 140-day discovery period allowed by this Court’s

Local Rules.3

       While this action is pending, Plaintiff shall immediately inform this Court and opposing

counsel of any change of address. Failure to do so will result in dismissal of this case.

       Plaintiff must pursue this case and failure to do so may result in dismissal for want of

prosecution. Fed. R. Civ. P. 41; Loc. R. 41.1. If Plaintiff wishes to obtain facts and information

about the case from Defendants, Plaintiff must initiate discovery. See generally Fed. R. Civ. P.

26 through 37 (containing the rules governing discovery and providing for the basic methods of

discovery). Plaintiff should begin discovery promptly and complete it within the time limit set

forth in Local Rule 26.1(d).

       Interrogatories are a practical method of discovery for pro se litigants. See Fed. R. Civ.

P. 33. Interrogatories shall not contain more than twenty-five questions. Id. Plaintiff must have

the Court’s permission to propound more than one set of interrogatories to a party. Discovery

materials should not be filed routinely with the Clerk of the Court. Exceptions include when the

Court directs filing; when a party needs such materials in connection with a motion or response,

and then only to the extent necessary; and when needed for use at trial. If Plaintiff wishes to file

a motion to compel pursuant to Fed. R. Civ. P. 37, he should first contact the attorney for

Defendants and try to work out the problem. If Plaintiff proceeds with the motion to compel, he




      The Local Rules and commonly used Forms may be found on the Court’s website at
       3

www.gasd.uscourts.gov/.

                                                 4
should also file therewith a statement certifying that he has contacted opposing counsel in a good

faith effort to resolve any dispute about discovery. Loc. R. 26.5.

        Plaintiff must maintain a set of records for the case. If papers are lost and new copies are

required, these may be obtained from the Clerk of the Court at the standard cost of fifty cents per

page.

        Under this Court’s Local Rules, a party opposing a motion to dismiss shall file and serve

his response to the motion within fourteen days of its service. “Failure to respond within the

applicable time period shall indicate that there is no opposition to a motion.” Loc. R. 7.5.

Therefore, if Plaintiff fails to respond to a motion to dismiss, the Court will assume that there is

no opposition to the defendant’s motion and grant the dismissal.

        A response to a motion for summary judgment must be filed within twenty-one days after

service of the motion. Loc. R. 7.5, 56.1. A failure to respond shall indicate that there is no

opposition to the motion. Loc. R. 7.5. Furthermore, each material fact set forth in a defendant’s

statement of material facts will be deemed admitted unless specifically controverted by a

statement filed by Plaintiff. Loc. R. 56.1. Should a defendant file a motion for summary

judgment, Plaintiff is advised that he will have the burden of establishing the existence of a

genuine issue as to any material fact in this case. That burden cannot be carried by reliance on

the conclusory allegations contained within the complaint. Should a factual assertion in a

defendant’s motion for summary judgment be supported by affidavits or other materials in the

record as provided in Fed. R. Civ. P. 56(c), Plaintiff must respond in kind with counter-affidavits

or other such materials, if he desires to contest the defendant’s factual assertion. Should Plaintiff

fail to properly address a defendant’s factual assertions and show that there is a genuine issue for

trial, the factual assertions made in the defendant’s motion which are properly supported will be

                                                 5
accepted as undisputed and, if the defendant is entitled to judgment as a matter of law, summary

judgment will be entered against Plaintiff pursuant to Fed. R. Civ. P. 56.

       SO ORDERED this 24th day of May, 2019, at Augusta, Georgia.




                                                 6
